DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 9-13, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2022/0027598. Although not printed, this publication has priority to 7/27/2020) in view of Kim et al. (US 2008/0302949).
In regard to claim 1, Lee et al. teach a biometric sensing device (paragraph 5), comprising: a first thin film transistor, having a gate (TRAMP); a second thin film transistor, having a semiconductor layer and a non-gate electrode terminal, wherein the non-gate electrode terminal is electrically connected to the gate of the first thin film transistor (TRTX); and a photodiode (PD) but does not teach a photodiode contacting the semiconductor layer.
Kim et al. teach a photodiode contacting the semiconductor layer (fig. 3, the photodiode PD contacts semiconductor substrate 10).
The two are analogous art because they both deal with the same field of invention of optical detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lee et al. with the circuit structure of Kim et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Lee et al. with the circuit structure of Kim et al. because the circuit structure of Kim et al. would work equally as well in the apparatus of Lee et al. as it does separately and would provide predictable results.
In regard to claims 2 and 13, Kim et al. teach wherein the photodiode comprises a doped semiconductor material layer contacting the semiconductor layer (fig. 3).
In regard to claims 4 and 15, Kim et al. teach wherein a gate of the second thin film transistor overlaps a portion of the semiconductor layer contacting the doped semiconductor material layer (fig. 5, TG partially overlaps PD 524).
In regard to claims 5 and 16, Kim et al. teach wherein a gate of the second thin film transistor partially overlaps a portion of the semiconductor layer contacting the doped semiconductor material layer (fig. 3, element 40 overlaps both elements 10 and 20).
In regard to claims 6 and 17, Lee et al. teach a third thin film transistor, wherein the third thin film transistor has a non-gate electrode terminal electrically connected to the gate of the first thin film transistor (TRRX).
In regard claims 7, Lee et al. teach wherein the non-gate electrode terminal of the third thin film transistor, the gate of the first thin film transistor, and the non-gate electrode terminal of the second thin film transistor are connected to a terminal floating diffusion node (node N1), and the second thin film transistor is connected between the terminal floating diffusion node and the photodiode (TRTX between PD and N1).
In regard to claims 9 and 19, Lee et al. teach a fingerprint sensing device (paragraph 5).
In regard to claims 10 and 20, Lee et al. teach wherein a non-gate electrode terminal of the first thin film transistor is coupled to a first voltage source (VRESET).
In regard to claim 11, Lee et al. teach a display apparatus, comprising: a display panel (fig. 2 element 100); and the biometric sensing device according to claim 1, wherein the biometric sensing device is disposed below the display panel (fig. 2 SPXL).
In regard to claim 12, Lee et al. teach wherein the non-gate electrode terminal of the second thin film transistor comprises a first terminal or a second terminal (TRTX), the first terminal is electrically connected to the photodiode, and the second terminal is electrically connected to the gate of the first thin film transistor (Fig. 3B, TRTX connected to PD and TRAMP).
In regard to claim 13, Kim et al. teach wherein the photodiode comprises a doped semiconductor material layer contacting the semiconductor layer (element 20 contacts substrate layer 10).
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Kim et al. further considered with Seto et al. (US 2019/0259801).
In regard to claims 8 and 18, Lee et al. and Kim et al. teach all the elements of claim 7 except a fourth thin film transistor, wherein the fourth thin film transistor has a non-gate electrode terminal electrically connected to a non-gate electrode terminal of the first thin film transistor.
Seto et al. teach a fourth thin film transistor, wherein the fourth thin film transistor has a non-gate electrode terminal electrically connected to a non-gate electrode terminal of the first thin film transistor (element 205 and paragraph 25).
The three are analogous art because they all deal with the same field of invention of optical detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lee et al. and Kim et al. with the row selection transistor of Seto et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Lee et al. and Kim et al. with the row selection transistor of Seto et al. because the row selection transistor of Seto et al. would work equally well in the apparatus of Lee et al. and Kim et al. as it does separately and would provide predictable results.
Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or make obvious the claimed doping concentration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623